Title: From John Adams to United States Senate, 24 November 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States November 24th. 1797

I nominate Otway Bird of Virginia to be Collector of the District of Norfolk in that State, in the Place of William Lindsay deceased
Ebenezer Storer of Massachusetts to be Inspector of Survey Number three in that State in the Place of Leonard Jarvis dismissed
Benjamin Rush of Pensilvania to be Treasurer of the Mint of the United States in the Place of Nicholas Way deceased

John Adams